Citation Nr: 0420349	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-09 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

On appeal the veteran has raised the issue of entitlement to 
service connection for a psychiatric disorder other than post 
traumatic stress disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

A review of the claims file reveals that additional 
development is necessary.  The service medical records do not 
contain any records prior to July 1973.  This omission 
includes the veteran's entrance examination and any records 
that may have been made during his Vietnam service.  The 
Board notes that the service medical records were originally 
requested in connection with a 1974 automobile accident that 
occurred prior to his discharge.  Based on the specific 
request, it is possible that not all of the medical records 
were sent especially since there is no entrance examination 
report.  The RO therefore, should make additional efforts to 
ensure that all service medical records are associated with 
the claims file.

Personnel records indicate the veteran's military 
occupational specialties were motor transport operator and 
administrative specialist.  The veteran has asserted, 
however, that he performed combat related duties while on 
temporary duty (TDY) assignments.  Hence, the RO should make 
an appropriate request to obtain any personnel records that 
would verify that the veteran performed TDY and the nature of 
the assignments.  

In addition, the veteran made several statements regarding 
stressors in service that the RO has not attempted to verify.  
Since his status as a combat veteran has not been 
established, verification of claimed stressors is necessary.  
38 U.S.C.A. § 5103A (West 2002).

The veteran testified during a February 2004 travel board 
hearing that he received treatment at VA medical facilities 
in Biloxi and Gulfport, Mississippi from 2001-2002.  The RO 
should associate these records with the claims file.

Finally, the veteran underwent a VA examination in December 
2000.  The report indicated that the examiner had some 
medical records to review, but did not have the claims file.  
VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2003).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The veteran, therefore, should be 
afforded another examination that includes review of the 
claims file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and attempt to 
secure any available service medical and 
service personnel records.  The Board is 
particularly interested in documenting 
claimed TDY duties with the 101st 
Airborne Division, notwithstanding the 
appellant's lack of airborne training.  

2.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for PTSD 
since service separation and ask him to 
sign the appropriate releases.  The RO 
should also obtain VA records from Biloxi 
and Gulfport, Mississippi facilities  for 
2001-2002.  Thereafter, the RO should 
attempt to secure records which have not 
been previously associated with the 
claims folders.  Any pertinent records 
obtained should be associated with the 
claims files.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran must be 
notified of unsuccessful efforts. 

3.  The appellant should submit a copy of 
any citation documenting his receipt of 
the Army Commendation Medal with the 
Combat "V" device.  

4.  The RO should attempt to verify all 
claimed stressors through the appropriate 
sources.  Specific efforts should be made 
to try and verify the following:  a) 
Reported rocket/mortar attacks at Da Nang 
the night after he arrived at Vietnam on 
March 6, 1972, and in April 1972; b) the 
reported enemy attack while attached to 
the 518th Adjutant General Personnel 
Service Company (WFNKAAA); and c) and the 
death of Franklin Zollicoffer some time 
in 1972 while reportedly serving with the 
17th Aviation Battalion at Pleiku.  In 
this latter regard, while Vietnam 
casualty databases reflect that 
Specialist Franklin Zollicoffer, an Army 
medic, was killed in action in April 1972 
while riding in a helicopter in Kontum 
Province, South Vietnam, the geographic 
location of the veteran's unit vis-à-vis 
Specialist Zollicoffer has yet to be 
determined.  Accordingly, the RO should 
under take appropriate development.
 
5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The 
veteran should also be asked to submit 
all relevant evidence in his possession 
that is not of record.

6.  If a claimed stressor is 
independently verified, the veteran must 
be afforded a psychiatric examination to 
determine the nature and etiology of any 
post traumatic stress disorder.  All 
tests and studies deemed necessary to 
make this determination should be 
ordered.  The claims folders must be made 
available to the examining psychiatrist 
for review.  After examination of the 
veteran and review of the claims file, 
the examiner should indicate whether the 
veteran has PTSD.  If so, the examiner 
should specifically set forth which 
independently verified stressor is the 
basis for the diagnosis and attempt to 
reconcile the diagnosis with other 
evidence that does not support a 
diagnosis of PTSD.  The examiner must 
opine whether it is at least as likely as 
not that PTSD is related to an 
independently verified in-service 
stressor.  The report must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

8.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

9.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




